BUFFINGTON, District Judge.
In this case the adjudication took place December 20, 1898. The debt was not proven until March 9, 1900. The referee rejected such claim. Two grounds are now urged in support of his ruling: First, that the claim was not proved within a year of adjudication; second, that the claimant did not surrender his preference. Section 57n of the bankrupt act provides, “Claims shall not be proved against a bankrupt estate subsequent to one year after the adjudication.” This was not done, and not only so, hut the creditor then occupied a position where he could not prove his claim; for he was asserting and litigating a hostile claim, based on an alleged lawful preference. Such adverse claim *232¿i. preference cannot be regarded as tbe equivalent of a proof of claim. The forms provided show a regular proof is contemplated, the time limit shows tbe purpose of congress to secure a speedy closing of estates, and tbe act provides an opportunity for creditors to' object on sucb regular proof being made, and a bearing of sucb objections. Tbe claimant in this case voluntarily placed himself in' a relation to tbe estate in wbicb be could not prove his claim within tbe year. Tbe referee rightly rejected bis subsequently .proved claim. To have done otherwise would have ignored tbe express time limit of tbe act.